Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-5, 7-15, 17-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant amended independent claim 1 to specify “filtering the Doppler signals with a first filter when the colorflow mode is selected and with a second filter when the color power angio mode is selected”.
Independent claim 9 is also amended to specify “wherein the Doppler processor is further configured, responsive to the selection of the colorflow imaging mode to apply a first filter to the Doppler signals and responsive to the selection of the color power angio imaging mode, to apply a second filter to the color Doppler signals”, as shown in the applicant’s specification (see para. 032-033) and Fig. 1-2. 
The closest prior art found to teach the limitations was Shirai (US 5855556 A, published January 5, 1999), which teaches selecting between the colorflow (color Doppler) mode and color power angio (power Doppler) mode (Fig. 2; see col. 11, lines 35-39 – “A selection unit 4025 selectively outputs either one or both of color Doppler data and power Doppler data in accordance with a mode selection control signal designated through a mode selection button 7011 of an operation panel 701.”). 
Shirai does not explicitly teach applying a first filter to the Doppler signals when the colorflow mode is selected and applying a second filter to the Doppler signals when the color power angio mode is selected. Shirai teaches applying the filter before the selection the imaging mode (Fig. 2; see col. 13, lines 49-55 – “The color Doppler data after passing through the noise eliminating filter 4023 and the power Doppler data outputted from the blood flow arithmetic unit 4022 are supplied to the selection unit 4026 in which any one of those data is selected in accordance with a mode selection control signal designated through an operation of the mode selection button 7011 provided on the control panel 701.”). 
No prior art was found that teaches these limitations. Any combination of the prior art of record does not explicitly teach the limitations as the limitations in combination with all of the other elements of the claim is not obvious or similar.
The combination of the limitations not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed device, as disclosed in the applicant’s specification (see para. 032-033) and Fig. 1-2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyaki (US 20090281426 A1, published November 12, 2009) discloses setting of the center frequency and the number of pulse waves is made different between the color flow mode and the power flow mode.
Koyanagi et al. (JP 2001269344 A, published October 2, 2001) discloses where the number of ensembles in the power Doppler mode is 2-10, preferably 2-6, and most preferably 4, and the number of ensembles in the color Doppler mode is 8 to 20, typically 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/
Primary Examiner, Art Unit 3793